DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-29, 33-35 and 43-45 have been cancelled.  Claims 30-32, 36-42 and 46-55 have been considered on the merits.
	Rejections not repeated from the previous Office Action are withdrawn.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 50, 51 and 53-55 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 30 recites “a polypeptide having at least 99% sequence identity to SEQ ID NO: 4”.  Claim 50, which is dependent upon Claim 30, is confusing in its recitation of “wherein the polypeptide is a variant of SEQ ID NO: 4 and has mannanase activity” since this language can be construed as embracing any variant of SEQ ID NO: 4, even those having less than 99% sequence identity to SEQ ID NO: 4.  This interpretation of Claim 50 is supported by Claim 51, which is 
Claim 54 is confusing since there is no antecedent basis for the recitation of “the variant”.
	Claims 54 and 55 are confusing in their recitation of “[t]he granule of claim 52” since Claim 52 recites a detergent composition and not a granule.  Claim 55 is also confusing since it depends upon Claim 52 yet it recites the same limitation as Claim 52.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


	Claims 51 and 54 add new matter in their recitation of “wherein the variant comprises one or more substitutions, and/or one or more deletions, and/or one or more insertions or any combination thereof at positions 1, 2,3, 4, 5, 6, 7, 8, 9, 10, 11, 12, 13, 14, 15, 16, 17, 18, 19, 20, 21, 22, 23, 24, 25, 26, 27, 28 or 29 of SEQ ID NO: 4.”  The Specification describes several variants of SEQ ID NO: 4.  See, for example, page 12, lines 23-27 which states: “In a first aspect, the invention relates to polypeptides having mannanase activity having at least 91%, e.g., at least 92%, at least 93%, at least 94%, at least 95%, at least 96%, at least 97%, at least 98%, at least 99%, or 100% sequence identity to SEQ ID NO: 4. In one embodiment, the polypeptides differ by up to 29 amino acids, e.g., 1, 2, 3, 4, 5, 6, 7, 8, 9, 10, 11, 12, 13, 14, 15, 16, 17, 18, 19, 20, 21, 22, 23, 24, 25, 26, 27, 28 or 29 amino acids from SEQ ID NO: 4.”  Thus, the originally filed disclosure contemplates variants having at least 91-99% sequence identity to SEQ ID NO: 4, or variants differing by up to 29 amino acids from SEQ ID NO: 4.  Nowhere, however, does the Specification describe a subgenus wherein the differing amino acids are at the particular positions 1, 2, 3, 4, 5, 6, 7, 8, 9, 10, 11, 12, 13, 14, 15, 16, 17, 18, 19, 20, 21, 22, 23, 24, 25, 26, 27, 28 or 29 of SEQ ID NO: 4.  Consequently, this subgenus recited by Claims 51 and 54 is new matter.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 50 and 53 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bao et al. (US Publication No. 2018/0320158) in view of NCBI Reference Sequence WP_095357935.1 (published 30 August 2017).
Bao et al. describe detergent compositions comprising a mannanase for cleaning fabrics and hard surfaces and use in additional industrial applications (abstract).  The detergent composition may include a surfactant and may be formulated in a granule form which comprises a core particle with a coating (paragraphs [0112], [0114] and [0127]).  The composition can include a protease and/or an alpha-amylase (paragraph [0123), and can include various other detergent adjunct substances such as builders, bleach components, chelators, optical brighteners, dye transfer inhibiting agents, dispersants, suds suppressors, perfumes, antioxidants, hydrotropes and soil release polymers (paragraph [0119]).   The detergent compositions can be used to clean a surface, dishware or fabric thereby degrading mannan (paragraphs [0165]-[0166]), or can be used to hydrolyze polysaccharide chains (i.e., a cellulosic material) containing mannans (paragraph [0167]).  The mannanase can be produced by cultivating a host cell which comprises a polynucleotide encoding the mannanase operably i.e., the mannanase).
Bao et al. do not describe a polypeptide variant of SEQ ID NO: 4 having mannanase activity.
NCBI Reference Sequence WP_095357935.1 describes the amino acid sequence of a mannanase from Paenibacillus sp. 7523-1.  As shown by the sequence alignment below, the NCBI sequence (bottom sequence) has 98% sequence identity with SEQ ID NO: 4 (top sequence) of the present application.

    PNG
    media_image1.png
    543
    723
    media_image1.png
    Greyscale

It would have been obvious to one of ordinary skill in the art to have used the NCBI mannanase in the Bao et al. enzyme compositions and methods because it would be the simple substitution of one known element for another to obtain predictable results.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


Claims 30-32, 36, 37, 46, 47 and 50-52 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10, 14, 15, 17-19, 22-24, 26 and 28 of copending Application No. 16/754698. Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘698 applicant recites species within the scope of the claims of the present application.  Note that SEQ ID NO: 4 recited in Claim 3 of the ‘698 application has a sequence 100% identical with SEQ ID NO: 4 of the present application.  SEQ ID NO: 4 of the ‘698 application also has 96.7% sequence identity with SEQ ID NO: 3 of the present application and, thus, also has a carbohydrate binding module.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 30-32, 36-39, 46, 47 and 50-52 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10, 14, 15, 17-19, 22-24, 26  of copending Application No. 16/754698 in view of Gori et al. (US Publication No. 2015/0299623).
As discussed above the claims of the ‘698 application describe species within the scope of the claims of the present application with the exception of a liquid detergent comprising a polyol or other detergent adjunct components.  Gori et al. describe detergent compositions comprising a surfactant and an enzyme such as a mannanase (abstract; paragraph [0007]).  The composition may be in the form of a liquid and include a polyol such as propylene glycol to stabilize the preparation (paragraphs [0154] and [0155]).  The composition can also include various other detergent adjunct substances such as builders, co-builders, bleach components, polymers, fabric hueing agents, hydrotropes, soil release polymers and anti-redeposition agents (paragraphs [0101-[0107]). Thus, it would have been obvious to formulate the detergent composition recited by the claims of the ‘698 application as a liquid formulation comprising a polyol or other detergent adjunct substances because Gori et al teach that adding a polyol to a liquid detergent comprising an enzyme is useful in stabilizing the enzyme and that addition of additional adjunct substances to a detergent composition is conventional in the art.
This is a provisional nonstatutory double patenting rejection.

Claims 30-32, 36-38, 40-42, and 46-55 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10, 14, 15, 17-19, 22-24, 26 and 28 of copending Application No. 16/754698 in view of Bao et al. (US Publication No. 2018/0320158).
i.e., a cellulosic material) containing mannans (paragraph [0167]).  The mannanase can be produced by cultivating a host cell which comprises a polynucleotide encoding the mannanase operably linked to a control sequence (paragraphs [0097]-[0109; claims 27-30).  Use of multiple polynucleotides in the host cell is an obvious variation for increasing production of the desired protein (i.e., the mannanase).  Thus, it would have been obvious to formulate the detergent composition recited by the claims of the ‘698 application as granule comprising a core particle and other detergent adjunct substances and to have produced the mannanase by a recombinant host cell because Bao et al. teach that such formulations and host cells are beneficial for a mannanase-containing detergent composition.
This is a provisional nonstatutory double patenting rejection.

Response to Arguments
Applicant has argued that the Double Patenting rejections should be withdrawn because the present application has an earlier effective filing date than the ‘698 application and if a provisional nonstatutory double patenting (ODP) rejection is the only rejection remaining in the earlier filed of the two pending applications, while the later-filed application is rejectable on other grounds, the examiner should withdraw that rejection and permit the earlier-filed application to issue as a patent without a terminal disclaimer.  The argument is not convincing because, as detailed above, there are currently rejections beside the Double Patenting rejections in effect.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on 571-272-0956. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD C EKSTROM/Primary Examiner, Art Unit 1652